DETAILED ACTION

1. 	This Office Action is in response to the amendment filed on Jun. 29, 2021. Claims 1 and 6-8 are amended. New claim 9 is added. Therefore, Claims 1-9 are presented for examination. Now claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Applicant Arguments
3.	Applicant arguments regarding the rejection of claim 6 under 35 USC 112(d) are persuasive. Therefore, the rejection of the claim 6 under 35 USC 112(d) is withdrawn.
4.	Applicant arguments regarding the rejection of claims 1-6 and 8 under 35 USC 112(b) are persuasive. Therefore the rejection of the claims 1-6 and 8 under 35 USC 112(b) are withdrawn.
5.	Applicant arguments regarding the rejection of claims 1-8 under 35 USC 101 are not persuasive. The added limitation under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and furthermore, does not integrate into practical application, especially the additional element Thus, the claim is not patent eligible.
Therefore, the rejection of the claims 1-4 and 6-8 under 35 USC 101 are maintained. Examiner recommend the incorporation of claim 5 or 9 limitations into independent claims in order the claims become patent eligible.
6.	Applicant arguments regarding the rejection of claims 1-8 under 35 USC 103 are moot in view of new/modified ground of rejection rendered below since they are based on newly added limitations into the claims.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-4, and 6-8 are not patent eligible for directed to an abstract idea.
9.	Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring, via a terminal device communicably connected to the device management apparatus, first device information that is information on a specific device connected to the terminal device and license information indicating a license given to the device; referring to a memory that stores second device information to determine whether the acquired first device information is identical to the second device information; and transmitting, when the first device information is different from the second device information, the license information to an authentication server to determine 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using transmitting information, to perform the determining, result received from the authentication server for results steps. Transmitting information in all the steps is recited at a high-level of generality (i.e., as a generic transmitter through generic devices performing a generic computer function of evaluating information based on a determined use permissions) such that it amounts no more than mere instructions to apply 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a transmitter in a device to perform the determining, result received from the authentication server steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
10.	Claim 1 is a device claim executing instructions in a generic processor and claim recites substantially the same limitations as claim 7 and the use of a device does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claims 2-3, and 5 further recite details of authentication result and storing the results, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and does not add significantly more limitation. This limitation merely further the abstract idea. 
Claim 6 is a claim executing instructions in a generic processor and claim recites substantially the same limitations as claim 1 above and the same limitations as claim 7 and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
11.	Claim 8 is a non-transitory, storage medium claim executing instructions in a generic processor and claim recites substantially the same limitations as claim 7 and the use of a non-transitory, storage medium does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko Mizuta U.S. 2019/0056898 hereinafter “Mizuta” Filed foreign priority Aug. 18 2017 (with the same set of claims and discloser) in view of Christoph eta l. US 2017/0078760 A1 hereinafter “Christoph” Published March 16, 2017.

Regarding claim 1, Mizuta teaches: A device management apparatus communicably connected to a terminal device through a network, comprising a processor configured to (Mizuta, see FIG. 1 item 20 equated to applicant’s management apparatus that is communicably connected to a terminal device 50 through network 60 where in ¶¶ [0031-0034, and 0037-0038] discloses item 11 includes a CPU to process applications in server 10 embodied by one or multiple processor as servers on network 60):  
acquire, via the terminal device, first device information that is information on a specific device connected to the terminal device (Mizuta, first see ¶ [0049] that discloses user terminal and how is collecting device information and continues in ¶¶ [0050-0051] acquiring device information and continues in ¶ [0054] how every device information is unique), and license information indicating a license given to the device (Mizuta, see FIG. 2 items 100-120 along with ¶¶ [0060-0063], “The controller 21 (application AP2) constantly looks for recognizable devices 30 through the communication interface 22 … Instep Sll0, the controller 21 (application AP2) acquires the device identification information (serial number) from the new device 30 recognized in step Sl00. Note that because the controller 21 acquires a serial number that was not previously acquired from a new device 30 … or is issued as a product key or license number previously assigned to a specific copy of the application AP2 by the distributor of the application AP2”)
refer to a memory that stores second device information to determine whether the acquired first device information is identical to the second device information (Mizuta, see FIG. 2 items 200-220, along with ¶ [0064], “On the server 10 side, the controller 11 (identification information manager 14) receives through the network 60 the serial number and manager code of the device 30 sent from the device management terminal 20, and stores the received serial number and manager code pair in ; and
transmit, when the first device information is different from the second device information, the license information to an authentication server to determine whether to reflect the first device information to the second device information according to an authentication result received from the authentication server (Mizuta, first see ¶ [0048] where discloses authentication server 40 and how it is functioning once the user login to the system and continues that, “The authentication server 40 does not need to be a authentication means dedicated to the system 1 according to this embodiment of the invention. In other words, the authentication server 40 may be a shared authentication means that is also used to authenticate users that receive services through a network 60 (Internet)”, then see in ¶ [0084], the overall determination regarding the results of authentication server that reflects the difference between conflicting device information, and continues details from in different scenarios in ¶¶ [0117-0127]; and at last see ¶ [0063] that is disclosing how each device unique serial number through application AP2 is used as a license number previously assigned, see FIG. 1 items 20, 30a, 30b, and 40 where item 40 communicate through network 60 with AP1 and network 60 communicate between AP1 and AP2 through network 70), wherein the processor is configured to: determine whether the acquired first device information is identical to the second device information based on a serial number (Mizuta, see FIG. 2 items 200-220, along with ¶ [0064], “On the server 10 side, the controller 11 (identification information manager 14) receives through the network 60 the serial number and manager code of the device 30 sent from the device management terminal 20, and stores the received serial number and manager code pair in the storage 13 (step S200)” and continues in ¶ [0123], “In step S210, the controller 11 (identification information manager 14) compares the combinations of registered information stored in the storage 13 before step S200 with the combination of 
Mizuta does not disclose verification of identical information devices also includes IP address of the specific device determination between the two devices. However, in analogous art Christoph disclose verification of identical information devices also includes IP address of the specific device determination between the two devices (Christoph, see FIG. 12 items 1208 through step 1212) and all steps taken in FIG 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizuta with the teaching of Christoph because the use of Christoph’s idea of IP verification between devices (Christoph, see paragraph 0042) could provide Mizuta (Mizuta, see abstract) the ability to enhance security mechanism of “serial number” and “ip address” combination verification in order for distribution of the content to proper registered devices (Christoph, ¶ [0042, FIG.12, item 1212]).

Regarding claim 2, Mizuta and Christoph discloses all the limitations of claim 1. Further Mizuta teaches: wherein, when the authentication result received from the authentication server indicates that the license information is authenticated, the processor updates, in the memory, the second device information with the acquired first device information (Examiner note: as disclosed in previous claim, device information includes licenses; Mizuta, see ¶¶ [0125-0127], “the controller 11 sets a validity expiration date for the combination of previously stored information having the same serial number and a different manager code (in table T2, the combination of serial number * * *abc, manager code apcl, and customer code eel (and company name A)). In this example, the validity expiration date is set to the date and time step S220 executes”).

Regarding claim 3, Mizuta and Christoph discloses all the limitations of claim 1. Mizuta further teaches: wherein, when the authentication result received from the authentication server indicates that the license information is not authenticated, the processor newly stores, in the memory, the acquired first device information (Examiner note: as disclosed in previous claims, device information includes licenses; Mizuta, see FIG. 8 first two rows along with ¶¶ [0143-0146], “the extracted combinations of information device information corresponding to invalid combinations of information (expired device information)”;  “the device information stored in the storage 13 relationally to serial numbers ***abc, ***def, ***ghi in combinations of valid information (however, device information that is not expired device information) is selected according to rule 1. In addition, the expired device information stored in the storage 13 corresponding to serial number ***abc in the invalid combination of information is selected according to rule 2”).

Regarding claim 6, this claim defines a system claim that corresponds to device claim 1. Therefore, claim 6 is rejected with the same rational as in the rejection of claim 1. 

Regarding claim 7, this claim defines a method claim that corresponds to device claim 1. Therefore, claim 7 is rejected with the same rational as in the rejection of claim 1. 

Regarding claim 8, this claim defines a recording medium storing claim that corresponds to device claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1. In addition, Mizuta in ¶ [0018] discloses recording medium storage that executes instructions. 

Regarding claim 9, Mizuta and Christoph disclose all the limitations of claim 1. Mizuta further teaches wherein the processor is configured to reflect the first device information to the second device information upon determining that a license ID of the license information exists in a license database provided in the authentication server (Examiner note: as disclosed in previous claims, device information includes licenses; Mizuta, see FIG. 6 along with ¶¶ [0163-0165],FIG.1 item 10; FIG.2, step S200 and FIG. 3, step s350; and paragraph 0040 where storage 13 can be server database as an example).

17.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko Mizuta U.S. 2019/0056898 hereinafter “Mizuta” Filed foreign priority Aug. 18 2017 (with the same set of claims and discloser) in view of Christoph eta l. US 2017/0078760 A1 hereinafter “Christoph” Published March 16, 2017, and further in view of Hideo Asahara U.S. 2013/0132530 hereinafter “Asahara” Published May 23, 2013.

Regarding claim 4, the combination of Mizuta and Christoph disclose all the limitations of claim 1. Mizuta further teaches: displays, on a display, a screen for receiving a user operation of selecting whether to update the license information, and displays (Examiner note: as disclosed in previous claims, device information includes licenses; Mizuta, see FIG. 6 along with ¶¶ [0163-0165], “when the identification information manager 14 acquires a second combination with a manager code that differs from the manager code of a first combination (step S210 returns Yes)”; “the device information of devices 30 identified by the serial number in the second combination the device information collector 15 collected after the second combination is acquired (step S200), as the objects to view when the first customer code is identified (step S620) in response to input”), 
Mizuta and Christoph do not explicitly discloses: on the display, an input screen for receiving an input of the license information in response to the user operation of selecting to update the license information 
on the display, an input screen for receiving an input of the license information in response to the user operation of selecting to update the license information (Asahara, see FIG. 11 along with ¶¶ [0076- 0086], “a screen for individually installing and registering of the application. When the user selects "individual installation and registration of application" on the license management screen shown in FIG. 7, the screen transits to the individual install registration screen”; “When the user selects an article intended for installation and a device that to which the article is to be installed and selects the OK button on the individual install registration screen, an instruction according to the selection is transmitted to the device management service 310. The virtual license data managing unit 321 of the device management service 310 receives the transmitted instruction and adds a record corresponding to the article selected by the user in the virtual license data in accordance with the instruction”; “the terminal device 102 makes an update request of the basic set application to the device management service 310 according to an operation by the user”; “the basic set application updating unit 311 updates basic set application information according to the update request of the detected basic set application information (step 1402)”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizuta in view of Christoph IP verification with the teaching of Asahara because the use of Asahara’s idea (Asahara, see abstract) could provide Mizuta and Christoph (Mizuta, see abstract; Christoph, see FIG. 12 items 1208 through step 1212) and all steps taken in FIG 12) the ability to include a user input screen to select licensing information update in order to satisfy authentication condition for the devices within the system in order to determine user device authentication result, “The virtual license data acquiring unit 301 updates actual license data held by the actual license data holding unit 308 by using the acquired virtual license data. The virtual license data acquiring unit 301 then determines whether or not the application to be installed, in other words, the application for which the installation status is in an installation waiting status, is present based on the acquired virtual license data (step 1505)” (Asahara, ¶ [0106]).

Regarding claim 5, the combination of Mizuta, Christoph and Asahara disclose all the limitations of claim 4. Mizuta further teaches: wherein, when the processor determines that the first device information is different from the second device information, the processor acquires, via the terminal device, the license information indicating the license given to the specific device (Mizuta, see FIG. 1 items 10, 40, and 50,  ¶¶ [0098-0101], “customer code is customer identification information unique to a specific customer ( customer name), and  s issued (generated) by the controller 11 (customer identification information generator 17)”; “if when the customer name is identified in step S420 a customer code has not been issued for the customer name, a new customer code that does not match any other previously issued customer code is issued for that customer name, and the new customer code is displayed in the customer code screen”; “Knowing the customer code, the user then sets the customer code in the device management terminal 20. In other words, the user, by operating the operation receiver 25 of the device management terminal 20, inputs and sets the customer code now known as described above”, then see FIGs. 8-9).

Examiner note:
18.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic .

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nolan US 2012/0066034 A1 discloses online account to mobile device link based on IP address and account information of a device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, KRISTINE KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437